Name: 2012/227/EU: Council Decision of 24Ã April 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: plant product;  beverages and sugar;  international affairs;  marketing;  European construction;  consumption;  deterioration of the environment;  health
 Date Published: 2012-04-28

 28.4.2012 EN Official Journal of the European Union L 116/2 COUNCIL DECISION of 24 April 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (2012/227/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 and Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Annex II to the Agreement on the European Economic Area (2) (the EEA Agreement), contains specific provisions and arrangements concerning technical regulations, standards, testing and certification. (2) Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (3) should be incorporated into the EEA Agreement. (3) Commission Recommendation 2010/133/EU of 2 March 2010 on the prevention and reduction of ethyl carbamate contamination in stone fruit spirits and stone fruit marc spirits and on the monitoring of ethyl carbamate levels in these beverages (4) should be incorporated into the EEA Agreement. (4) Regulation (EC) No 110/2008 repealed Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (5) which is incorporated into the EEA Agreement and should therefore be repealed under the EEA Agreement. (5) Commission Regulation (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks (6), which is incorporated into the EEA Agreement, has become obsolete (7) and should therefore be deleted from the EEA Agreement. (6) In order to reduce the problems alcohol consumption may cause, EFTA States may prohibit, on a non-discriminatory basis, the placing on their national market of spirit drinks for direct human consumption which exceed an alcoholic strength of 60 %. (7) Due to the special features of the system of registration of geographical indications for spirit drinks and the fact that a very low number of registrations are expected from the EFTA States, paragraph 4(d) of Protocol 1 to the EEA Agreement is not to be applied for these matters. As a consequence, the procedures for application and registration of geographical indications will be carried out by the Commission also in relation to applications from the EFTA states which are parties to the EEA Agreement. (8) The position of the Union in the EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the EEA Joint Committee on the proposed amendments to Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 24 April 2012. For the Council The President N. WAMMEN (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 39, 13.2.2008, p. 16. (4) OJ L 52, 3.3.2010, p. 53. (5) OJ L 160, 12.6.1989, p. 1. (6) OJ L 105, 25.4.1990, p. 9. (7) OJ C 30, 6.2.2009, p. 18. DRAFT DECISION No ¦/2012 OF THE EEA JOINT COMMITTEE of ¦ amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (1), as amended by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the EEA Agreement, and in particular Article 98 thereof, Whereas: (1) Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (2) should be incorporated into the EEA Agreement. (2) Commission Recommendation 2010/133/EU of 2 March 2010 on the prevention and reduction of ethyl carbamate contamination in stone fruit spirits and stone fruit marc spirits and on the monitoring of ethyl carbamate levels in these beverages (3) should be incorporated into the EEA Agreement. (3) Regulation (EC) No 110/2008 repealed Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (4) which is incorporated into the EEA Agreement and should therefore be repealed under the EEA Agreement. (4) Commission Regulation (EEC) No 1014/90 (5), which is incorporated into the EEA Agreement, has become obsolete (6) and should therefore be deleted from the EEA Agreement. (5) Due to the special features of the system of registration of geographical indications for spirit drinks and the fact that a very low number of registrations are expected from the EFTA States, it seems reasonable to disapply paragraph 4(d) of Protocol 1 to the EEA Agreement for these matters. This shall be without prejudice to other Joint Committee Decisions. (6) This Decision concerns legislation regarding spirit drinks. Legislation regarding spirit drinks does not apply to Liechtenstein as long as the application of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (7) is extended to Liechtenstein, as stated in the introduction to Chapter XXVII of Annex II to the EEA Agreement. This Decision should therefore not apply to Liechtenstein. (7) Annex II to the EEA Agreement should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Chapter XXVII of Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement is hereby amended as follows: (1) The text of point 1 (Council Regulation (EEC) No 1576/89) and point 2 (Commission Regulation (EEC) No 1014/90) is deleted. (2) The following points are inserted: 9. 32008 R 0110: Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (OJ L 39, 13.2.2008, p. 16), as amended by:  32008 R 1334: Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods (OJ L 354, 31.12.2008, p. 34). The provisions of Regulation (EC) No 110/2008 shall, for the purposes of this Agreement, be read with the following adaptations: (a) The provisions of Regulation (EC) No 110/2008 shall not prejudice the right of the EFTA States to prohibit, on a non-discriminatory basis, the placing on their national market of spirit drinks for direct human consumption which exceed an alcoholic strength of 60 %. (b) The EFTA States shall be invited to send observers to the meetings of the Committee for Spirit Drinks, as referred to in Article 25, dealing with matters which fall within acts referred to in the EEA Agreement. The representatives of the EFTA States shall participate fully in the work of that Committee, but shall not have the right to vote. (c) Paragraph 4(d) of Protocol 1 to the EEA Agreement shall not apply to Chapter III of Regulation (EC) No 110/2008. (d) The following is added in Annex III to Regulation (EC) No 110/2008: Product category Geographical indication Country of origin (the precise geographical origin is described in the technical file) 15. Vodka Ã slenskt Vodka/Icelandic Vodka Iceland Norsk Vodka/Norwegian Vodka Norway 24. Akvavit/aquavit Ã slensktBrennivÃ ­n/Icelandic Aquavit Iceland Norsk akevitt/Norsk Aquavit/Norsk Akvavit/Norwegian Aquavit Norway Other spirit drinks The geographical indications mentioned under this point concern products which are not defined in Regulation (EC) No 110/2008. Therefore, they must be completed with the sales description spirit drink . The EFTA States producing these spirit drinks shall inform the other Contracting Parties of the national definitions of these products. 10. 32010 H 0133: Commission Recommendation 2010/133/EU of 2 March 2010 on the prevention and reduction of ethyl carbamate contamination in stone fruit spirits and stone fruit marc spirits and on the monitoring of ethyl carbamate levels in these beverages (OJ L 52, 3.3.2010, p. 53).. Article 2 The texts of Regulation (EC) No 110/2008 and of Recommendation 2010/133/EU in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made to the EEA Joint Committee (8). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at ¦, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 1, 3.1.1994, p. 3. (2) OJ L 39, 13.2.2008, p. 16. (3) OJ L 52, 3.3.2010, p. 53. (4) OJ L 160, 12.6.1989, p. 1. (5) OJ L 105, 25.4.1990, p. 9. (6) OJ C 30, 6.2.2009, p. 18. (7) OJ L 114, 30.4.2002, p. 132. (8) [No constitutional requirements indicated.] [Constitutional requirements indicated.]